Case: 18-13362   Date Filed: 04/10/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-13362
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:12-cr-00042-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


CHARLES MAURICE ANDREWS,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (April 10, 2019)

Before , MARTIN, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-13362     Date Filed: 04/10/2019   Page: 2 of 2


      Matthew Franklin, appointed counsel for Charles Maurice Andrews in this

direct criminal appeal, has filed a motion to withdraw on appeal, supported by a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Andrews’s revocation of his supervised release and sentence are AFFIRMED.




                                          2